Title: To Benjamin Franklin from Anne d’Estko, 19 December 1783
From: Estkowa, Anna Barbara Krystyna
To: Franklin, Benjamin


          
            Monseigneur
            Le 19. Xbre 1783. à Brzescü en Lithuanie.
          
          Je n’ai nul droit qui puisse m’autoriser à Vous demander une grace, mais je sais par Votre grande reputation jusqu’a quel point Votre Ame èst bienfaisante, et qu’en lui offrant les moyens de faire une bonne action on peut s’adresser à Vous avec confiense: Mon Frere Thadé Koscüuszko passé depuis long tems au service des Etats Unis de l’Amerique, m’a laissé en partant la direction et le soin de ses bien et, de ses terres, comme il n’a pas donné aucun nouvelle depuis son depart, et que le bruit s’est repandû qu’il etoit mort, les Creancier de son Frere Ainé (:qui a dissipé tout son bien:) veuillent s’emparer de ces terres, qui effectivement en cas de la mort du dit mon Frere Thadé Koscüuszko doivent comme de raison apartenir a la succession de son Frere et passer entre les mains de ses Creanciers, dans cette extremité j’ai recours à la protection de V:E: en la supliant de vouloir bien prendre dans son paÿs des informations de l’existence de mon Frere Thadé Koscüuszko et de m’expedier un certificat ministeriale a ce necessaire, qui sera bien respecté dans nos Tribuneaux, et fera taire les Usurpateurs. Je prend la liberté de joindre ici pour

l’information de V:E: l’extrait d’une lettre ecrite de Paris par Mr: le Comte de Murinet a S:A: madame la Princesse Sapieha, qui a la bonté de s’interesser au sort de mon Frere, cette lettre auroit sufit pour contaster [constater] l’existence de mon Frere, d’autant plus que Monsieur le Comte de Murinet etant extremement respecté dans notre paÿs son temoignage auroit été d’un grand poids, mais comme sa lettre n’est pas signé de son nom (comme il se pratique ordinairement dans la correspondence Amical:) ainsi Elle ne peut pas etre recevable aux jugements.
          Il n’est pas sans doute necessaire que je cherche à Vous interesser dans cette affaire que Vous trouverez certainement bien juste et meritant Votre compassion. Je crois avoir assez dit Votre bon coeur dira le reste. Trés flaté que cette occasion me procure l’avantage de pouvoir vous presenter mes hommages, que Vos vertûs et votre grand Nom nous a inspiré; quoique nous sommes les habitants le plus eloignés et le plus ignorés du reste de l’Univers, nous ne cessons cepandant de partager l’admiration de l’Europe entiere a cet egard; que n’avons nous pas un Franklin pour nous voir hors de l’opression.
          J’ai l’honneur d’etre Monseigneur de Votre Excellence la tres humble et tres obeissante Servante.
          
            Anne d’Estko née Koscüiuszko
          
          
            P.S. Je joint ici la lettre pour mon Frere que je Vous suplie de faire parvenir a mon Frere.
          
          
            P.S. Mon adresse est par Varsovie, Brzescü, Lithuanie.
            Ou si vous aimez mieux remetre Votre lettre à m: le Comte de Murinet elle me parviendra surement sous l’envelope de Me. la Princesse Sapieha, qui m’a permis de m’en servir de son adresse.
          
        